      Case 3:19-cr-00541-FAB Document 90-1 Filed 02/27/20 Page 1 of 3




                               APPENDIX A

The parts of the indictment with which Ellison takes issue are as
follows.

           It was further part of the conspiracy that
      [Tribble], who in exchange for the receipt of things of
      value from [Ellison], performed official acts through
      her FEMA employment to advance [Cobra’s] interests and
      secure favorable treatment for [Cobra] as needed and as
      specific opportunities arose in connection with the
      contracts signed between PREPA and [Cobra], the payment
      of work billed under the contracts, and work assigned
      by PREPA to [Cobra] pursuant to those contracts.

(Docket No. 3 at p. 14.)

           It was further part of the conspiracy that
      [Tribble], in exchange for receiving things of value
      from [Ellison], performed official acts as needed and
      as specific opportunities arose on behalf of [Cobra],
      including but not limited to, influencing, providing
      advice to, and exerting pressure on PREPA executives,
      including but not limited to the Chief Executive
      Officer, and Directors of different PREPA divisions, so
      that PREPA would accelerate payments to [Cobra], assign
      tasks to [Cobra] instead using PREPA employees, and use
      [Cobra] in restoration tasks to the exclusion of other
      contractors.

Id.

           It was further part of the conspiracy that
      [Tribble], in exchange for receiving things of value
      from [Ellison], performed official acts as needed and
      as specific opportunities arose on behalf of [Cobra],
      including but not limited to, influencing, providing
      advice to, and exerting pressure on FEMA employees
      concerning FEMA procedures for the approval of FEMA
      reimbursement assistance for [Cobra] work under the
      First and Second [Cobra] Contracts with PREPA.

Id.
     Case 3:19-cr-00541-FAB Document 90-1 Filed 02/27/20 Page 2 of 3



Criminal No. 19-541 (FAB)                                              2

          It was further part of the conspiracy that as
     needed and as specific opportunities arose [Tribble]
     regularly provided [Ellison] with information she
     obtained through her position as FEMA [administrator],
     providing   [Cobra]  with   information  not   readily
     accessible to it through other means.

Id. at p. 15.

          It was further part of the conspiracy that
     [Tribble] and [Ellison] concealed and attempted to
     conceal [Tribble’s] receipt and acceptance of things of
     value from [Ellison] by paying with credit cards in the
     name of [Ellison] in his personal capacity or as [Cobra]
     President.

Id. at p. 16.

          The purposes of the scheme included, but were not
     limited to, the following: For [Tribble] to enrich
     herself by soliciting and accepting bribes in exchange
     for   using   her   official   position   as   a   FEMA
     [administrator] to benefit [Ellison], President of
     [Cobra], by influencing, advising, and pressuring PREPA
     executives, Company A employees, and FEMA employees so
     as to advance [Cobra’s] interests and secure favorable
     treatment for [Cobra] in connection with the contracts
     signed between PREPA and [Cobra], the payment of work
     billed under the contracts, and work assigned by PREPA
     to [Cobra] pursuant to those contracts.

Id. at p. 32.
     Case 3:19-cr-00541-FAB Document 90-1 Filed 02/27/20 Page 3 of 3



Criminal No. 19-541 (FAB)                                              3

          [Tribble] used and agreed to use her official
     authority as a FEMA [administrator], to: influence,
     provide advice to, and exert pressure on PREPA
     executives, including but not limited to the Chief
     Executive Officer, and Directors of different PREPA
     divisions, so that PREPA would accelerate payments to
     [Cobra], assign tasks to [Cobra] instead using PREPA
     employees to complete said tasks, and use [Cobra] in
     restoration tasks to the exclusion of any other
     contractor; influence, provide advice to, and exert
     pressure on employees of a PREPA consultant company
     (hereinafter referred to as Company A), knowing and
     intending that such advocacy, advice, and pressure would
     be the basis for the advocacy, advice, and pressure
     Company A employees would in turn exert upon PREPA
     executives, so that PREPA would accelerate payments to
     [Cobra][;] influence, provide advice to, and exert
     pressure on FEMA employees concerning FEMA procedures
     for the approval of FEMA reimbursement assistance for
     [Cobra] work under the First and Second [Cobra]
     Contracts with PREPA.

Id. at pp. 33–34.
